Citation Nr: 1119548	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  08-29 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran had active military service from September 1978 to September 1982 and April 1986 to September 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  By way of the September 2007 decision, the RO denied entitlement to TDIU. 

The Veteran testified before the undersigned Veterans Law Judge at the RO in March 2011. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is warranted to properly adjudicate the issue on appeal.  Specifically, the RO should obtain pertinent treatment records and afford the Veteran a new VA examination. 

A TDIU may be assigned where the scheduler rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran is currently in receipt of a combined 80 percent disability rating.  His service-connected disabilities are depressive disorder with anxious features (rated as 50 percent disabling effective August 24, 2006); Barrett's esophagus/ gastroesophageal reflux disease (GERD)/ hiatal hernia (rated as 30 percent disabling effective October 1, 2003); transverse myelitis lesion at T3 (rated as 10 percent disabling effective October 1, 2003); tinnitus (rated as 10 percent disabling effective October 1, 2003);  irritable bowel syndrome (rated as 10 percent disabling effective October 1, 2003); residuals of bimaleloar and distal fibular fracture (rated as 10 percent disabling effective February 12, 2009); bilateral hearing loss (rated as noncompensable effective October 1, 2003);hypertension (rated as noncompensable effective December 21, 2006); and residuals of the right foot calcaneal stress fracture and 3rd toe injury with degenerative changes (rated as noncompensable effective February 12, 2009).  The Veteran meets the threshold rating criteria for TDIU under 38 C.F.R. § 4.16(a).

Since the Veteran meets the threshold rating criteria under 38 C.F.R. § 4.16(a) a determination needs to be made as to whether the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.  

The Board notes that in prior decisions denying TDIU, the AOJ only indicated that the Veteran was not unemployable due to his service-connected psychiatric or mental problems.  As discussed above, the Veteran has a number of other service-connected disabilities that do not appear to have been contemplated in those decisions.  The Veteran testified that he cannot work because of all of his service-connected disabilities.  Therefore, the Board finds that the Veteran should be afforded a VA examination to ascertain whether or not his service-connected disabilities (and not just disability due to his service-connected psychiatric disorder) are productive of such industrial incapacity as to preclude the Veteran from performing all forms of substantially gainful employment consistent with his educational and work background.  

In addition, in May 2010 the Veteran submitted a November 2009 Notice of Decision from the Social Security Administration (SSA) granting the Veteran SSA disability benefits based on his degenerative disc disease of the spine, right shoulder surgery, and depression.  The RO should obtain all records that pertain to a SSA decision.  Where there is actual notice to VA that the appellant is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992). 

Finally, it does not appear that all available treatment records are on file.  During the travel board hearing, the Veteran mentioned records from a Dr. Desmond.  Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment, specifically records from Dr. Desmond. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Specifically noted in this regard are any records of pertinent treatment from Dr. Desmond.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

All pertinent records should be obtained, specifically records from Dr. Desmond and all VA treatment records. 

If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The RO must request from the Social Security Administration copies of all records pertinent to the Veteran's application for Social Security disability benefits, including the administrative decision and the medical records relied upon concerning that claim.  

3.  The Veteran should be afforded a VA examination to determine the severity of his service-connected disabilities and to arrive at an opinion as to whether they preclude him from obtaining and maintaining all forms of substantially gainful employment.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

Based on his/her review of the case, the examiner should opine as to whether the Veteran's service-connected disabilities (depressive disorder with anxious features; Barrett's esophagus/GERD/hiatal hernia; transverse myelitis lesion at T3; tinnitus; irritable bowel syndrome; residuals of bimaleloar and distal fibular fracture; bilateral hearing loss; hypertension; and residuals of the right foot calcaneal stress fracture and 3rd toe injury with degenerative changes) are productive of an overall level of industrial incapacity that is so severe as to prevent the Veteran from obtaining and maintaining all forms of substantially gainful employment consistent with his educational and occupational experience.  The Board notes that neither the Veteran's age nor his non-service-connected disabilities should be considered.  

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue on appeal should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claim.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

[Continued on following page.]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

